Exhibit 10.1


OPERATING AGREEMENT FOR MENACHE ADELMAN, LLC
MANAGER-MANAGED


This LIMITED LIABILITY COMPANY OPERATING AGREEMENT (this “Agreement”) of MENACHE
ADELMAN, LLC, a Delaware limited liability company (the “Company”), is entered
into as of the date signed below and is hereby considered effective from the
date of formation on April 30, 2010, by and among the Company, Adelman
Enterprises, Inc., a Delaware corporation (“AE”), and Menache, LLC, a California
Limited Liability company (“Menache”).


AGREEMENT
 
In consideration of the mutual agreements and representations set forth herein,
the Parties hereby agree as follows.
 
1.           FORMATION.


1.1         Name.  The name of this limited liability company (the "Company") is
Menache Adelman, LLC.


1.2         Certificate of Formation.  Certificate of Formation for the Company
were filed with the Secretary of State for the state of Delaware on April 30,
2010.


1.3         Duration.  The Company will exist until dissolved as provided in
this Agreement and/or in accordance with the laws of the State of Delaware.


1.4         Principal Office.  The Company’s principal office will initially be
at 5214 Bonsai Avenue, Moorpark, California, 93021, but it may be relocated by
the Managers at any time.


1.5         Designated Office and Agent for Service of Process.  The Company's
initial designated office will be American Incorporators Ltd., 1220 N. Market
St. Ste 808, Wilmington, DE 19801, and the name of its initial agent for service
of process at that address will be Curtis Sweltz.  The Company’s designated
office and its agent for service of process may only be changed by the Board of
Managers of the Company.


1.6         Purposes and Powers.  The Company is formed for the purpose of
engaging in any lawful act or activity for which a limited liability company may
be formed under the Limited Liability Company law of the State of Delaware.  The
Company has the power to do all things necessary, incident, or in furtherance of
that business.
 
1.7         Title to Assets.  Title to all assets of the Company will be held in
the name of the Company.  No Member has any right to the assets of the Company
or any ownership interest in those assets, except indirectly as a result of the
Member’s ownership of an interest in the Company.  No Member has any right to
partition any assets of the Company or any right to receive any specific assets
upon liquidation of the Company or upon any other distribution from the Company.
 
 
Page 1 of 18

--------------------------------------------------------------------------------

 
 
2.           MEMBERS, CONTRIBUTIONS AND INTERESTS.


2.1         Initial Members.  The name and address of the initial members of the
Company, the amounts of their initial capital contribution, and their initial
Ownership or Percentage Interest is:
 

         
Ownership or
 
Name of Member
 
Initial Capital Contribution
   
Percentage Interest
               
Menache, LLC
  $ 600       60 %
9385 Charleville Blvd.
               
Beverly Hills, CA 90212
                                 
Adelman Enterprises, Inc.
  $ 400       40 %
5214 Bonsai Avenue
               
Moorpark, CA  93021
               

 
 
2.1.1
Adelman Enterprises Control.  AE and/or its successors and assigns who are
owners of the 40% Ownership Interest described above (the “AE Interest”), will
always be controlled in its majority voting power by Charles Adelman
(“Adelman”).  Should the entity owning the AE Interest not be controlled by
Adelman, then all voting rights attendant to the AE Interest will transfer to
Alberto Menache (“Alberto”) or his designee, provided that such designee is an
entity with majority voting rights controlled by Menache and/or Alberto.



 
2.1.2
Menache Control.  Menache and/or its successors and assigns who are owners of
the 60% Ownership Interest described above (the “Menache Interest”), will always
be controlled in its majority voting power by Alberto.  Should the entity owning
the Menache Interest not be controlled by Alberto, then all voting rights
attendant to the Menache Interest will transfer to Adelman or his designee,
provided that such designee is an entity with majority voting rights controlled
by Adelman.



 
2.1.3
Minimum Number of Members.  At no time shall there be fewer than two Members.

 
 
Page 2 of 18

--------------------------------------------------------------------------------

 
 
2.2        Initial Capital Contributions.
 
2.2.1 Initial Cash Contributions.  The initial capital contributions described
above in Section 2.1, must be paid to the Company, in cash, immediately after
all parties have signed this Agreement.
 
2.2.2 Additional Menache Contributions.  Menache holds certain patents on a new
motion capture system based upon radio frequency or RF technology designed to
substantially improve the efficiency of motion capture process
(“Technology”).  All such patents issued in connection with the Technology and
owned by Menache (the “Patents”) shall be transferred in full in perpetuity by
Menache to the Company.  Documents transferring the Patents shall contain
representations and warranties of good title and of Menache’s right to transfer
the Patents.
 
2.2.3 Additional AE Contributions. AE shall contribute funds to the Company for
the development of the Technology such that such Technology becomes ready for
use on a motion picture (“Funded Development”); provided however that it is
anticipated that the amount of such required contributions shall be Three
Million Five Hundred Thousand Dollars ($3,500,000).  As soon as practicable
following the execution of this Agreement, AE will contribute to the Company the
amount of Three Hundred and Fifty Thousand Dollars ($350,000) (“Initial
Funding”) so that the initial work can commence on prototypes of the
Technology.  AE is in the middle of a capital raise in the amount of Fifty
Million Dollars ($50,000,000).  At such time as AE has received total capital in
the amount of Fifty Million Dollars ($50,000,000) from its capital raise, AE
shall contribute to the Company the remainder of the Three Million Five Hundred
Thousand Dollars ($3,500,000).  However, in the interim, the proceeds from the
capital raise may be received by AE in a lump sum amount or in smaller
increments, and AE shall make capital contributions to the Company in
incremental amounts or on an “as needed” basis, depending upon the capital needs
of the Company and the financial ability of AE; provided however that in all
events AE shall contribute capital to the Company in amounts at least equal to
the amounts required to pay all costs as and when contemplated under the budget
heretofore agreed upon by AE and Menache (the "Budget”).  The capital
contributions described in this Section 2.2.3 shall be deemed to be
consideration for AE’s 40% Ownership Interest in the Company. If additional
funding is needed beyond the amount contemplated in this Section 2.2.3, then AE
shall, to the best of its ability, provide additional capital.  The terms and
conditions of such additional capital shall be agreed upon by AE and the Board
of Managers.


2.2.3.1 Failure to Contribute Initial Funding by October 24, 2010.  In the event
that AE fails to contribute the Initial Funding to the Company by October 24,
2010, Menache shall have the right to cause the Company to be liquidated and
dissolved.  In the event of such a termination, (a) the Patents described in
Section 2.2.2 of this Agreement shall revert back to Menache, and (b) AE shall
bear the responsibility for effectuating and the associated cost involved in
liquidating and dissolving the Company.

 
Page 3 of 18

--------------------------------------------------------------------------------

 
 

2.2.3.2 Failure to Contribute Payments Due Under the Budget.  After the Initial
Funding, in the event that AE fails to make capital contributions to the Company
in amounts sufficient to make all payments due under the Budget, then AE’s
Ownership Interest in the Company shall be reduced to the following Ownership
Interest (“New AE Percentage Interest”):  a fraction, the numerator of which is
the total amount of capital contributed by AE to the Company and the denominator
of which is the sum of $12,000,000 and the total amount of capital contributed
by AE to the Company.  The difference between the 40% Ownership Interest in the
Company originally owned by AE and the New AE Percentage Interest shall belong
to Menache, and may be freely marketed by Menache, in its sole discretion, in
order to raise additional capital to fund the Funded Development. In addition to
the foregoing reduction in AE’s Ownership Interest in the Company, one seat on
the Board of Managers shall be forfeited by AE.


2.3         Additional Members.  No additional members shall be admitted to
Menache Adelman without the written consent of both Menache and AE as to the
identity of the new member, such new member’s capital contribution, the sharing
ratio of such new member and the adjusted sharing ratios of both Menache and AE
after the admission of such new member.


2.4         Additional Contributions.  Except as otherwise provided in this
Agreement or under the Delaware Limited Liability Company Act (the “Act”), no
Member is required to contribute additional capital to the Company, and any
other additional capital contributions to the Company may be made by the Members
only with the approval of the Managers.  If the Managers approve additional
capital contributions, the Managers must determine the amount of such
contributions, as well as the consideration to be granted to the contributing
persons or entities.


2.5         No Interest on Capital Contributions.  No interest will be paid on
capital contributions.


2.6         Capital Accounts.  An individual capital account will be maintained
for each Member.  A Member's capital account will be credited with all capital
contributions made by the Member and with all income and gain (including any
income exempt from federal income tax) allocated to the Member.  A Member’s
capital account will be charged with the amount of all distributions made to the
Member and with all losses and deductions (including deductions attributable to
tax-exempt income) allocated to the Member.  Members’ capital accounts must be
maintained in accordance with the federal income tax accounting principles
prescribed in Treasury Regulations §1.704-1(b)(2)(iv).


2.7         Outside Activities.  Members may engage in business and investment
activities outside the Company, and neither the Company nor the other Members
have any rights to the property, profits, or benefits of such activities.  But
no Member may enter into any business or investment activity that is competitive
with the business of the Company unless the activity was approved in advance by
majority vote of the Members and a majority vote of the Board of Managers.

 
Page 4 of 18

--------------------------------------------------------------------------------

 
 
3.           ALLOCATION OF PROFITS AND LOSSES.


3.1         Determination. The net profit or net loss of the Company for each
fiscal year will be determined according to the accounting principles employed
in the preparation of the Company’s federal income tax information return for
that fiscal year.  In computing net profit or net loss for purposes of
allocation between Members, no special provision will be made for tax-exempt or
partially tax-exempt income of the Company, and all items of the Company’s
income, gain, loss, or deduction required to be separately stated under IRC
§703(a)(1) will be included in the net profit or net loss of the
Company.  However, any adjustments that are necessary in order to bring such
computations of net profit and/or net loss in compliance with the rules set
forth in Treasury Regulation Section 1.704-1(b)(2) shall be made.


3.2         Allocation of Net Profits and Net Losses. The net profit or net loss
of the Company for a fiscal year will be allocated among the Members in
proportion to their Ownership Interests.  It is the intent of the Company and
all of the Members that the allocation of net profits and net losses comply at
all times with the rules set forth in Treasury Regulations Section
1.704-1(b)(2), and to that end, the Board of Managers, at the recommendation of
the accountants of the Company, shall be authorized to make such adjustments in
the allocation of net profits and/or net losses as are necessary to bring same
into compliance with the rules set forth in Treasury Regulations Section
1.704-1(b)(2).


3.3         Allocations Solely for Tax Purposes.  In accordance with IRC §704(c)
and the corresponding regulations, income, gain, loss, and deduction with
respect to any property contributed to the capital of the Company will be
allocated among the Members, solely for income tax purposes, so as to take into
account any variation between the adjusted basis of such property for federal
income tax purposes in the hands of the Company and the agreed value of such
property as set forth in this agreement, or in any document entered into at the
time an additional contribution is made to the Company.  Any elections or other
decisions relating to the allocations to be made under this section will be made
by the Managers.  The allocations to be made under this section are solely for
purposes of federal, state, and local income taxes and will not affect, or in
any way be taken into account in computing, any Member's capital account,
allocable share of the net profits and net losses of the Company, or right to
distributions.


3.4         Prorations.  If a Member has not been a Member during a full fiscal
year of the Company, or if a Member's Ownership Interest in the Company changes
during a fiscal year, the net profit or net loss for the year will be allocated
to the Member based only on the period of time during which the Member was a
Member or held a particular Ownership Interest.  In determining a Member's share
of the net profit or net loss for a fiscal year, the Managers may allocate the
net profit or net loss ratably on a daily basis using the Company's usual method
of accounting.  Alternatively, the Managers may separate the Company's fiscal
year into two or more segments and allocate the net profits or net losses for
each segment among the persons who were Members, or who held particular
Ownership Interests, during each segment based upon their Ownership Interests
during that segment.

 
Page 5 of 18

--------------------------------------------------------------------------------

 
 
4.           DISTRIBUTIONS.


4.1         Approval by Board of Managers.  All distributions of cash or other
property to the Members of the Company shall be determined and approved by the
Board of Managers, taking into account any factors which the Board in its
discretion deems relevant, including, without limitation, the reasonably
anticipated needs of the Company for working capital and the establishment of or
additions to Company reserves.
 
4.2         Distributions to Pay Taxes.  To enable the Members to pay taxes on
income of the Company that is taxable to the Members, the Company shall use its
best efforts make cash distributions to the Members, during each fiscal year, in
an amount equal to the product of (a) the highest aggregate rate of federal,
state, and local income and self-employment tax imposed on the Company’s income
for that fiscal year (taking into account the deductibility of state and local
income taxes for federal income tax purposes) allocated to any Member who was a
Member for the full fiscal year times (b) the amount of the taxable income of
the Company allocated to all Members for that fiscal year.  The Company shall
use its best efforts to pay such distributions at least quarterly during each
fiscal year at times that coincide with the Members’ payment of estimated taxes,
and the amount of each distribution will be based upon the anticipated taxable
income of the Company for the fiscal year of the distribution and the
anticipated tax rates of Members, as determined at the time the distribution is
made.  The Company's obligation to make distributions under this Section 4 is
subject to the restrictions governing distributions under the Act.


4.3         Additional Distributions.  Subject to the restrictions governing
distributions under the Act, additional distributions of cash or property may be
made from time to time by the Company to the Members, at such times and in such
amounts as the Board of Managers determines.


4.4         Allocation of Distributions.  All distributions to pay taxes and
additional distributions must be made to Members in proportion to their
Ownership Interests.


5.           MANAGERS.


5.1         Board of Managers.  The business of the Company will be managed by a
Board of Managers.  The number of Managers serving at any given time will be the
number elected by the Members, but the number may not be less than three nor
more than seven.  Managers may be entities as well as individuals and need not
be Members.

 
Page 6 of 18

--------------------------------------------------------------------------------

 
 
5.2         Initial Managers.  The initial members of the Board of Managers
shall be the following individuals, each of whom shall have the number of votes
described below:
5.2.1    Alberto Menache with 3 votes.
5.2.2    Daniel Striepeke with 1 vote.
5.2.3    Randy Smith with 1 vote.
5.2.4    Charles Adelman with 1 vote.
5.2.5   Douglas Ridley with 1 vote.


5.3        Election and Term.  Managers will be elected at meetings of the
Members called for the purpose of electing Managers.  The notice of any meeting
of the Members at which Managers are elected must state that the purpose, or one
of the purposes, of the meeting is the election of Managers.  Each Manager named
in this Agreement will serve for a term ending at the next meeting of Members
called for the purpose of electing Managers, or until the Manager's earlier
death, resignation, or removal.
 
 
5.4        Resignation, Death and Removal.  A Manager may resign at any time by
delivering a written resignation to the Members.  The resignation will be
effective when received by the Board of Managers, unless a later effective date
is stated in the written resignation.


 
5.4.1
In the event that either Charles Adelman or Douglas Ridley is no longer a member
of the Board of Managers, such empty seat in all events shall be filled by a
person designated by AE, without regard to any change in voting rights described
in 2.1.1, but subject to Section 2.2.3.

 
5.4.2
In the event that Alberto Menache, Daniel Striepeke or Randy Smith is no longer
a member of the Board of Managers, such empty seat in all events shall be filled
by a person designated by Menache, without regard to any change in voting rights
described in 2.1.2.



5.4.3      Removal for Cause.  A Manager may be removed at any time, without
notice, “For Cause”.  The term "For Cause" shall mean:  (i) a Manager’s failure
to attend three (3) duly noticed meetings of the Board of Managers in any
eighteen month period; (ii) a Manager’s failure to perform the tasks assigned to
him or her by the Board of Managers, which failure shall not have been corrected
within thirty (30) days of receipt by such Manager of written notice from the
Board of Managers of such failure, neglect, or refusal; (iii) the issuance by
the Company of a third notice of the kind described in the immediately preceding
sub-clause (ii) for any type of failure, neglect or refusal on the part of a
Manager to perform his or her duties; (iv) any intentional act of the Manager
that has the effect of injuring the reputation or business of the Company or its
affiliates in any material respect; (v) a Manager’s repeated drunkenness during
normal business hours or the use of illegal drugs; (vi) a Manager’s indictment
or conviction for the commission of a felony; or (vii) the commission by a
Manager of an act of theft, fraud or embezzlement against the Company or any of
its affiliates.
  
5.4.4           Removal by Vote.  A Manager may be removed at any time, without
notice, upon the unanimous vote of all of the other Managers.
 
 
Page 7 of 18

--------------------------------------------------------------------------------

 
 
5.5         Authority.  Subject to the limitations imposed by this Agreement or
by action of the Managers or the Members, each Manager is an agent of the
Company and has authority to bind the Company in the ordinary course of the
Company’s business.  However, all decisions with significant economic
ramifications shall be made by a majority of the Board of Managers, including
but not limited to the decision to distribute cash or other property of the
Company to the Members, to enter into a lease of space for the Company, and/or
to purchase capital assets for a price greater than $50,000.  Notwithstanding
the foregoing, the Board of Managers shall not engage in any of the following
acts unless the act was approved in advance by majority vote of the Members:


5.5.1   To sell, lease, exchange, mortgage, pledge, or otherwise transfer or
dispose of all or substantially all of the property or assets of the Company;


5.5.2   To merge the Company with any other entity;


5.5.3   To amend the Certificate of Formation of the Company;


5.5.4   To incur indebtedness by the Company other than in the ordinary course
of business;


5.5.5   To authorize a transaction involving an actual or potential conflict of
interest between a Manager or a Member and the Company;


5.5.6   To change the nature of the business of the Company;


5.5.7   To dissolve and liquidate the Company; or


5.5.8   To commence a voluntary bankruptcy case for the Company.


The Managers may, but are not required to, refer any other matter to a vote of
the Members.


5.6         Other Agents.  By action of the Managers, other agents may be
authorized to act on behalf of the Company.  The authority given such agents may
be general or may be limited to specific matters.
 
5.7         Powers of Members.  No Member who is acting solely in his or her
capacity as a Member is authorized to act on behalf of the Company.


5.8         Devotion of Time; Outside Activities.  Each of the Managers must
devote so much time and attention to the business of the Company as the Managers
agree is appropriate.  Managers may engage in business and investment activities
outside the Company, and neither the Company nor the Members have any rights to
the property, profits, or benefits of such activities.  But no Manager may enter
into any business or investment activity that is competitive with the business
of the Company unless the activity was approved in advance by majority vote of
the Members.  No Manager may use any property or assets of the Company other
than for the operation of the Company’s business.  For this purpose, the
property and assets of the Company include, without limitation, information
developed for the Company, opportunities offered to the Company, and other
information or opportunities entrusted to a Manager as a result of being a
Manager of the Company.
 
 
Page 8 of 18

--------------------------------------------------------------------------------

 
 
5.9        Compensation and Reimbursement.  The Managers will be paid such
salaries and other compensation as may be fixed from time to time by action of
the Board of Managers.  The fact that a Manager is also a Member will not
prevent the Manager from receiving a salary or other compensation from the
Company.  Managers are also entitled to reimbursement from the Company for
reasonable expenses incurred on behalf of the Company, including expenses
incurred in the formation, dissolution, and liquidation of the Company.


5.10      Meetings of Managers.  If there is more than one Manager serving,
meetings of the Managers may be called by any Manager.  Meetings of the Managers
will be held at the principal office of the Company, unless another place is
fixed by action of the Managers.  Notice of the date, time, and place of all
meetings must be given to each Manager at least 24 hours prior to the
meeting.  The notice may be oral or written.  Oral notice will be effective when
given.  Written notice will be effective at the earliest of the following
times:  (a) when received by the Manager, (b) when sent by facsimile or other
form of electronic communication reasonably expected to be received immediately
at the Manager’s place of business, or (c) three days after mailing.  A majority
of Managers (by number of Managers, not votes) constitutes a quorum for any
meeting of the Managers.  A matter submitted to a vote at a meeting of the
Managers will be approved by a majority vote (with each Manager casting the
votes described above in Section 5.2) on the matter vote in favor of the matter.


6.           MEMBER MEETINGS.


6.1         Meetings.  A meeting of Members may be called by the Managers or by
Members holding at least 10 percent of the Ownership Interests.  If a meeting is
called by Members, the Members must deliver a written demand for a meeting
addressed to the Managers at the Company's principal office, and the written
demand must state the purpose for which the meeting is to be held.  Meetings of
the Members will be held at the principal office of the Company, or at another
place within 25 miles of the principal office that is fixed by action of the
Managers and is set forth in the notice of the meeting.
 
6.2         Notice of Meetings.  Notice of the date, time, and place of all
meetings must be given to each Member in writing not earlier than 30 days nor
less than 5 days before the meeting date.  The notice must be mailed to each
Member at the Member’s address as shown on the Company’s records and must
include a description of the purpose or purposes for which the meeting is
called.
 
 
Page 9 of 18

--------------------------------------------------------------------------------

 
 
6.3        Record Date.  The Members who are entitled to notice of a meeting of
Members and to vote at the meeting, and their respective Ownership Interests,
will be determined as of the record date for the meeting.  The record date may
be selected by the Managers and may not be more than 30 days nor less than 10
days before the meeting.  If the Managers do not select a record date for a
meeting of Members, the record date will be the date on which the initial notice
of the meeting was mailed to the Members.


6.4        Quorum and Voting.  A Member may be represented at a meeting of
Members, and may vote, in person or by written proxy.  The presence at a meeting
of Members, in person or by proxy, of Members holding more than 50 percent of
the Ownership Interests constitutes a quorum.  Each one percent of Ownership
Interest shall have one vote and each Member is entitled to vote the Member's
Ownership Interest.  Except as otherwise provided in the Certificate of
Formation, this Agreement, or the Act, a matter submitted to a vote at a meeting
of the Members will be approved if a majority of the Ownership Interests voted
on the matter are voted in favor of the matter.


6.5        Self Interest.  A Member does not violate any duty or obligation to
the Company merely as a result of engaging in conduct that furthers the interest
of the Member.  A Member may lend money or transact other business with the
Company, and, in this case, the rights and obligations of the Member will be the
same as those of a person who is not a Member, so long as the loan or other
transaction has been approved or ratified by the Managers, or has been approved
or ratified by the Members if the loan or other transaction involves a
Manager.  Unless otherwise provided by applicable law, a Member with a financial
interest in the outcome of a particular action is nevertheless entitled to vote
on such action.


6.6        Matters for Member Votes.  No Member shall be entitled to vote on any
matter other than those matters (a) listed in Section 5.5, (b) as required by
the Act and/or (c) submitted to the Members by the Board of Managers.


7.           ACTION BY MANAGERS OR MEMBERS.


7.1        Meetings Without Notice.  Notwithstanding any other provision of this
Agreement, if all of the Managers or all of the Members hold a meeting at any
time or place and no Manager or Member objects to the lack of notice, the
meeting will be valid even if there was no notice or the notice given was
insufficient, and any action taken at the meeting will be the action of the
Managers or Members, as the case may be.
 
7.2        Actions Without Meeting.  Any action required or permitted to be
taken by the Managers or by the Members at a meeting may be taken without a
meeting if a written consent setting forth the action taken is signed by all of
the Managers or Members, as the case may be.  All written consents of the
Managers and Members must be retained as part of the Company's records of
meetings.
 
 
Page 10 of 18

--------------------------------------------------------------------------------

 
 
7.3        Meetings by Telephone.  Meetings of the Managers or Members may be
held by conference telephone or by any other means of communication by which all
participants can hear each other simultaneously during the meeting.  If a
Manager or Member participates in a meeting by conference telephone or by other
means authorized by this Section, the Manager or Member will be considered to be
present at the meeting in person.


8.           ACCOUNTING AND RECORDS.


8.1        Books of Account.  The Managers must keep such books and records
relating to the operation of the Company as are appropriate and adequate for the
Company's business and for the carrying out of this agreement.  At a minimum,
the following must be maintained at the principal office of the Company:  (a)
financial statements for the three most recent fiscal years; (b) federal, state,
and local income tax returns for the three most recent fiscal years; (c) a
register showing the current names and addresses of the Members; (d) a copy of
the Company's Certificate of Formation and any amendments thereto; (e) this
Agreement and any amendments thereto; (f) minutes of any meetings of Managers or
Members; and (g) consents to action by Managers or Members.  Each Member will
have access to all such books and records at all times.


8.2        Fiscal Year.  The fiscal year of the Company will be the calendar
year.


8.3        Accounting Reports.  Within 90 days after the close of each fiscal
year, Company must deliver to each Member an unaudited report of the activities
of the Company for the preceding fiscal year, including a copy of a balance
sheet of the Company as of the end of the year and a profit and loss statement
for the year.


8.4        Tax Returns.  The Company must prepare and file all required federal,
state, and local income tax and other tax returns on a timely basis.  Within
90 days after the end of each fiscal year, the Company must deliver to each
Member a Schedule K-1, showing the amounts of any distributions, contributions,
income, gain, loss, deductions, or credits allocated to the Member during the
fiscal year.

8.5        Tax Matters Partner.  Anytime the Company has more than 10 Members,
any Member is an entity other than an estate or a C corporation, or any Member
is a nonresident alien individual, the Managers must designate one of the
Members as the tax matters partner of the Company in accordance with IRC
§6231(a)(7) and keep such designation in effect at all times.  In making this
designation, preference must be given to Members who are also Managers.


9.           INTENTIONALLY DELETED.


 
Page 11 of 18

--------------------------------------------------------------------------------

 

 
10.        WINDING UP AND LIQUIDATION.


10.1      Liquidation Upon Dissolution.  Upon the dissolution of the Company,
the Managers must wind up the affairs of the Company.  A full account must be
taken of the assets and liabilities of the Company, and the assets of the
Company must be promptly liquidated.  Following liquidation of the assets of the
Company, the proceeds thereof must be applied and distributed in the following
order of priority:


10.1.1 To creditors of the Company in satisfaction of liabilities and
obligations of the Company, including, to the extent permitted by law,
liabilities and obligations owed to Members as creditors (except liabilities for
unpaid distributions);


10.1.2 To any reserves set up for contingent or unliquidated liabilities or
obligations of the Company deemed reasonably necessary by the Managers, which
reserves may be paid over to an escrow agent by the Managers to be held by such
escrow agent for disbursement in satisfaction of the liabilities and obligations
of the Company, with any excess being distributed to the Members as provided
below; and


10.1.3 To Members in proportion to the positive balances of their capital
accounts, after taking into account all adjustments made to capital accounts for
the fiscal year during which the distributions to Members are made.


10.2      Distribution of Property in Kind.  With approval of the Members,
property of the Company may be distributed in kind in the process of winding up
and liquidation.  Any property distributed in kind will be valued and treated
for the Company’s accounting purposes, in accordance with Treasury Regulations
§1.704-1(b)(2)(iv)(e)(1), as though the property distributed had been sold at
fair market value on the date of distribution.  If property is distributed in
kind, the difference between the fair market value of the property and its
adjusted tax basis will, solely for the Company’s accounting purposes and to
adjust the Members’ capital accounts, be treated as a gain or loss on the sale
of the property and will be credited or charged to the Members’ capital accounts
in the manner specified in the Section of this Agreement relating to capital
accounts.


10.3      Negative Capital Accounts.  If any Member has a negative balance in
the Member's capital account upon liquidation of the Company, the Member will
have no obligation to make any contribution to the capital of the Company to
make up the deficit, and the deficit will not be considered a debt owed to the
Company or any other person for any purpose.
 
11.         TRANSFER OF MEMBERS' INTERESTS.


11.1      General Restrictions.  No Member may transfer all or any part of such
Member's interest as a member of the Company except as permitted in this
Agreement. Any purported transfer of an interest or a part of an interest in
violation of the terms of this Agreement will be null and void and of no
effect.  For purposes of this section a “transfer” includes a sale, exchange,
pledge, or other disposition, voluntarily or by operation of law.
 
 
Page 12 of 18

--------------------------------------------------------------------------------

 
 
11.2      Securities Law Restriction.  Each Member acknowledges that the
interest of the Member in the Company has not been registered under the
Securities Act of 1933 or applicable state securities laws in reliance upon
exemptions from registration and that the resale or other transfer of the
interests of Members is restricted by applicable provisions of the Securities
Act of 1933 and applicable state securities laws.  Each Member agrees that the
Member's interest may not be offered for sale, sold, transferred, pledged, or
otherwise disposed of unless the interests of the Members in the Company are
registered under the Securities Act of 1933 and applicable state securities laws
or unless an exemption from registration is otherwise
available.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE INTEREST
OF A MEMBER IN THE COMPANY MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED,
PLEDGED, OR OTHERWISE DISPOSED OF BY A MEMBER IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AND APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE MANAGERS THAT
REGISTRATION UNDER THE SECURITIES ACT OF 1933 AND APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED.


11.3      Permitted Transfers.  Subject to the restrictions contained in the
Section of this Agreement relating to securities law restrictions, a Member may
transfer all or a part of the Member's interest in the Company with the majority
vote of Members.  If the other Members do not consent to a particular transfer
and if the transfer does not violate the securities law restriction, the Member
may transfer all or a part of the Member's interest if (a) such interest or part
thereof has been tendered for sale to the Company in accordance with the Section
of this Agreement relating to tender of interest, (b) the tender has not been
accepted within the time limit set forth in that Section, (c) the transfer is
made to the transferee named in the notice of tender within 180 days after the
notice of tender is effective, and (d) the transfer is at a price and upon terms
no more favorable to the transferee than those set forth in the notice of
tender.
 
11.4      Tender of Interest.  If a Member wishes to transfer all or part of the
Member's interest in the Company and the other Members do not consent, the
interest or the part of an interest to be transferred must be tendered to the
Company and to the other Member by giving written notice of such tender to the
Company and to the other Member and upon the same terms and for the same
purchase price as such Member is offering its interest to another party.  Such
notice must contain the name and address of the proposed transferee, the price
to be paid by the proposed transferee for the interest, if any, and the terms of
the proposed transfer.  If a Member's interest is transferred by operation of
law, the successor in interest to the transferring Member may give the required
notice of tender to the other Members at any time following the transfer, and
such successor in interest will be deemed to have given the notice of tender at
the time any other Member gives notice to the successor in interest and to all
other Members of the failure to give the notice of tender.  Within 30 days after
a notice of tender is given, the other Members may accept the tender on behalf
of the Company and have the Company purchase the interest tendered (or one or
more Members individually may accept the tender and purchase the interest
tendered) for the price set forth in the notice of tender.  The tender must be
accepted on behalf of the Company (or by one or more Members) by giving written
notice of acceptance to the transferring Member or the transferring Member’s
successor in interest.  The purchase may, at the option of the other Members, be
on the terms set forth in the notice of tender, if any.
 
 
Page 13 of 18

--------------------------------------------------------------------------------

 
 
11.5      Effect of Tender.  The Member tendering the interest will cease to be
a Member with respect to the tendered interest upon an acceptance of the tender
by the Company and/or individual Members.  Thereafter, the Member tendering the
interest will have no rights as a Member in the Company, except the right to
have the tendered interest purchased in accordance with the terms of this
Agreement.
 
11.6      Substitution.  If the interest of a Member is transferred, with the
consent of the other Members or after the interest has been tendered for sale to
the Company in accordance with the Section of this Agreement relating to tender
of interest, the transferee of the interest will be admitted as a Member of the
Company upon the approval of a majority of the Board of Managers, effective upon
the execution by the transferee and delivery to the Company of a written
agreement to be bound by all of the terms and provisions of this Agreement and
any other documents reasonably required by the Board of Managers.  If the Board
of Managers does not approve the admission of the transferee as a Member, then
such transferee will only have the right to receive, to the extent assigned, the
distributions from the Company to which the transferor would be
entitled.  However, in that case, the transferee will not have the right to
exercise the rights of a Member, including, without limitation, the right to
vote or inspect or obtain records of the Company.
 
11.7      Drag Along Rights.  If an offer to purchase all, and not less than
all, of the Ownership Interests is received from any person or persons, and the
Board of Managers determines, within twenty (20) business days of the date of
receiving such notice of the proposed purchase, that acceptance of the offer is
in the best interests of the Members, then all of the Members shall accept such
offer and shall sell their Ownership Interests in accordance with the terms of
such offer and such agreements and instruments of transfer as may be approved by
the Board of Managers, provided that no Member may be compelled, pursuant to
this Section, to enter into or become bound by an agreement if such agreement
would (i) require such Member to provide personal services; (ii) impose on such
Member any new or enlarged restriction on independent or competitive activities;
or (iii) impose on such Member any indemnification obligation or other liability
in connection with such transaction other than for any defect in title or
failure of the Member to convey good and marketable title to such Member's
Ownership Interest in the Company, free and clear of liens and encumbrances.
 
 
Page 14 of 18

--------------------------------------------------------------------------------

 
 
11.8      Tag-Along Rights.
 
11.8.1.     If any Member or group of Members (the “Selling Member”) intend to
sell (other than to the Company or as permitted herein) to a person or group of
persons acting in concert (the “Buyer”) any Ownership Interests that, in the
aggregate, constitute a controlling interest in the Company, such Selling Member
shall provide written notice to the other Members (the “Tag-Along Members”) of
the proposed sale and its terms and conditions.  If the Board of Managers
determines, within twenty (20) business days of the date of receiving such
notice of the proposed sale, that the sale is in the best interests of the
Members, then (in lieu of making a tender in accordance with Section 11.4) the
Board of Managers shall provide written notification of their approval of such
sale to the other Members, and any Tag-Along Member may participate in such sale
by requiring the Buyer to purchase a pro rata portion of the Tag-Along Member’s
Ownership Interests, which Ownership Interests shall be included in the
aggregate number of Ownership Interests the Buyer proposes to purchase.
 
11.8.2.     A Tag-Along Member may participate in a sale described in Section
11.8.1 above by giving written notice of its election to participate in the sale
to the Selling Member within ten (10) business days of the date of receiving
notice of the Board of Managers’ determination to approve the sale.  Any
Tag-Along Member that fails to notify the Selling Member within such ten (10)
business day period shall have waived its rights under this Section
11.8.2.  Each Tag-Along Member that provides timely notice to the Selling Member
shall have the right to sell to the Buyer, at the same price and on the same
terms and conditions as the Selling Member, an amount of Ownership Interests
equal to the Ownership Interests that the Buyer actually proposes to purchase,
multiplied by a fraction, the numerator of which shall be the Ownership
Interests of such Tag-Along Member and the denominator of which shall be the
aggregate number of Ownership Interests of the Selling Member and each Tag-Along
Member exercising its rights under this subsection.
 
12.        REPRESENTATIONS AND WARRANTIES OF MEMBERS.
 
Each Member represents and warrants to the Company and the other Members that
such Member has acquired an interest in the Company for such Member's own
account for investment and not with a view to distribution of the interest.
 
 
Page 15 of 18

--------------------------------------------------------------------------------

 
 
13.        INDEMNIFICATION AND LIABILITY LIMITATION.
 
13.1      Indemnification.  Except as otherwise provided in this Section, the
Company must indemnify each of the Managers to the fullest extent permissible
under the law of the State of Delaware, as the same exists or may hereafter be
amended, against all liability, loss, and costs (including, without limitation,
attorneys’ fees) incurred or suffered by the Manager by reason of or arising
from the fact that the Manager is or was a manager of the Company, or is or was
serving at the request of the Company as a manager, member, director, officer,
partner, trustee, employee, or agent of another foreign or domestic limited
liability company, corporation, partnership, joint venture, trust, benefit plan,
or other enterprise.  The Company may, by action of the Managers, provide
indemnification to employees and agents of the Company who are not
Managers.  The indemnification provided in this Section is not exclusive of any
other rights to which any person may be entitled under any statute, agreement,
resolution of Managers or Members, contract, or otherwise.  But despite any
other provision of this agreement, the Company has no obligation to indemnify a
Manager for:


13.1.1               Any breach of the Manager’s duty of loyalty to the Company;


13.1.2               Acts or omissions not in good faith that involve
intentional misconduct or a knowing violation of law;


13.1.3               Any unlawful distribution under the Act; or


13.1.4               Any transaction in which the Manager derives improper
personal benefit.


13.2      Limitation of Liability.  No Manager of the Company is liable to the
Company or to the Members for monetary damages resulting from the Manager’s
conduct as a Manager except to the extent that the Act, as it now exists or may
be amended in the future, prohibits the elimination or limitation of liability
of managers of limited liability companies.  No repeal or amendment of this
Section or of the Act will adversely affect any right or protection of a Manager
for actions or omissions prior to the repeal or amendment.


14.        MISCELLANEOUS PROVISIONS.


14.1      Amendment.  The Members may amend or repeal all or part of this
Agreement by action of the Members, provided that such action is memorialized in
writing.  This Agreement may not be amended or repealed by oral agreement of the
Members or by oral or written agreement of the Managers.
 
14.2      Binding Effect.  The provisions of this Agreement will be binding upon
and will inure to the benefit of the heirs, personal representatives,
successors, and assigns of the Members.  But this Section may not be construed
as a modification of any restriction on transfer set forth in this Agreement.


14.3      Notice.  Except as otherwise provided in other Sections of this
Agreement, any notice or other communication required or permitted to be given
under this Agreement must be in writing and must be mailed by certified mail,
return receipt requested, with postage prepaid.  Notices addressed to a Member
must be addressed to the Member's address listed in the Section of this
Agreement relating to initial members, or if there is no such address listed for
a Member, the address of the Member shown on the records of the
Company.  Notices addressed to the Company or a Manager must be addressed to the
principal office of the Company.  The address of a Member, the Company, or a
Manager to which notices or other communications are to be mailed may be changed
from time to time by the Member's, the Company's, or the Manager's giving
written notice to the Members, the Company, and the Managers.  All notices and
other communications will be deemed to be given at the expiration of three days
after the date of mailing.
 
 
Page 16 of 18

--------------------------------------------------------------------------------

 
 
14.4      Litigation Expense.  If any legal proceeding is commenced for the
purpose of interpreting or enforcing any provision of this Agreement, including
any proceeding in the United States Bankruptcy Court, the prevailing party in
such proceeding will be entitled to recover a reasonable attorney's fee in such
proceeding, or any appeal thereof, to be set by the court without the necessity
of hearing testimony or receiving evidence, in addition to the costs and
disbursements allowed by law.


14.5      Additional Documents.  Each Member must execute such additional
documents and take such actions as are reasonably requested by the Managers in
order to complete or confirm the transactions contemplated by this Agreement.


14.6      Counterparts.  This Agreement may be executed in two or more
counterparts, which together will constitute one agreement.


14.7      Governing Law.  This Agreement will be governed by the law of the
State of Delaware.


14.8      Severability.  If any provision of this Agreement is invalid or
unenforceable, this will not affect the remaining provisions.


14.9      Third-Party Beneficiaries.  The provisions of this Agreement are
intended solely for the benefit of the Members and Managers and create no rights
or obligations enforceable by any third party, including creditors of the
Company, except as otherwise provided by applicable law.
 
14.10    Form of Company.  The form of the Company as currently a limited
liability company, may be changed upon majority vote of Members.  It is
contemplated by this Agreement that future transition to a corporation may be
made by the Company.  Further, upon change to a corporation, it is acknowledged
that B class of stock may be created as a second class of stock for purposes of
employee options or other benefit as determined by a majority of Members or the
majority of shareholders.


14.11    Authority.  Each individual executing this Agreement on behalf of a
corporation or other entity warrants that he or she is authorized to do so and
that this Agreement will constitute the legally binding obligation of the
corporation or other entity that the individual represents.
 
Dated this 20th day of April, 2010.
 
 
Page 17 of 18

--------------------------------------------------------------------------------

 
 
Menache, LLC
 
Adelman Enterprises, Inc.
      /s/ ALBERTO MENACHE   /s/ CHARLES ADELMAN
ALBERTO MENACHE
 
CHARLES ADELMAN
President
 
President

 
 
Page 18 of 18

--------------------------------------------------------------------------------

 